By the Court.—Freedman, J.
A careful examination of the whole case has satisfied me that the evidence amply sustains the findings of fact made by the trial judge and that the judgment creditors represented by the plaintiff, as receiver, are not estopped from maintaining the action. The admissions made by the defendant in his answer are conclusive upon him. Under then circumstances the legal conclusions reached are the logical and inevitable result. Even in the absence of an actual intent to hinder, delay or defraud creditors, a conveyance of property, the only consideration of which is an agreement on the part of the transferee that he will apply the proceeds in payment of the debts of the transferor, is void unless executed in the manner prescribed for a general assignment. Britton v. Lorenz, 45 N. Y., 51. And a conveyance in consideration of future services of any kind, is also void against then existing creditors. Davis v. Briggs, 24 N. Y. State Rep., 896; Swift v. Hart, 35 Hun, 129.
The exceptions taken by the defendant are untenable.
The judgment should be affirmed, with costs.
Sedgwick, Ch. J., concurred.